        Case 1:17-cv-06127-ILG-ST Document 19 Filed 02/21/19 Page 1 of 2 PageID #: 52



                                          WC
                                           LAW OFFICES OF
                                           WILLIAM CAFARO
     William Cafaro, Esq.                        108 West 39th Street, Suite 602              Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                  New York, New York 10018                              Associate
     Email: bcafaro@cafaroesq.com                  Telephone: 212.583.7400                         ADMITTED IN NY
                                                   Facsimile: 212.583.7401              Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                                www.cafaroesq.com
     Managing Attorney                                                                      Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                              Of Counsel
     Email: akumar@cafaroesq.com
_________________________________________________________________________________________
                                                                      ADMITTED IN NY, FL & DC



                                                                    February 20, 2019
       Via ECF
       Hon. Steven L. Tiscione, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                                    Re:   Chincha v. Patel
                                          Case No.: 17-cv-06127-ILG-ST
        Your Honor:

               This firm represents the named Plaintiff Carlos Chincha in the above-referenced action
       brought under the Fair Labor Standards Act and New York Labor Law against Defendant
       Manojkumar Patel. We write in respone to Defendant’s request for a 30-day extension of the
       discovery deadline. Although we agree that an extension of the discovery deadline is necessary,
       we believe the deadline should be extended by 60 days. Furthermore, we vehemently dispute the
       deliberately inaccurate, imprecise and misleading account Defendants gave in their letter
       implying that the reason for the request is Plaintiff’s alleged discovery deficiencies. On the
       contrary, Defendant and their counsel have willfully and repeatedly refused to comply with their
       discovery obligations, causing a dire need for this extension and perhaps even judicial
       intervention.

               By way of context, Defendant and their counsel have refused to furnish an abundant array
       of discovery, including but not limited to a sworn verification in response to interrogatories;
       complete tax returns for the relevant FLSA period and other related financial records even
       though they dispute the $500,000 threshold issue; and documentary evidence concerning
       interstate commerce and employees of the Defendant even though they explicitly deny FLSA
       jurisdiction. This has prevented Plaintiff from conducting depositions or otherwise prosecuting
       his case. Despite repeatedly sending deficiency letters, having multiple meet and confers with
       defense counsel, and threatening them with discovery sanctions, they have refused to comply.
       Before making their request for an extension, defense counsel drafted a joint letter, which
       contained several misrepresentations about the status of discovery including their contention that
       Plaintiff owed them discovery, a notion that we categorically dispute. As such, we did not join
       in on their request, but clearly advised them that we fully intended to move for sanctions against
       them and their client. On Monday of this week, defense counsel, Jason Mizrahi, contacted the
Case 1:17-cv-06127-ILG-ST Document 19 Filed 02/21/19 Page 2 of 2 PageID #: 53



undersigned to state that his superior, Joshua Levin-Epstein, was out of the office due to the birth
of his child and that he wanted to attempt to resolve the pending discovery dispute without
burdening the Court. In light of Mr. Levin-Epstein’s circumstances and the defense’s stated
intention to work with us in good faith, we would like to attempt one last time to resolve the
pending issues with finality within the next week or two. If we are unable to do so, we will
immediately move to compel and, if appropriate, seek available discovery sanctions against the
defense for their willful disregard of their discovery obligations.

       We thank the Court for its attention and consideration to this matter.

                                              Respectfully submitted,
                                              LAW OFFICES OF WILLIAM CAFARO



                                              Louis M. Leon (LL 2057)

To: All Counsel via ECF
